          Case 3:21-mc-80017-TSH Document 1 Filed 01/25/21 Page 1 of 8




 1 KATIE TOWNSEND (SBN 254321)

 2
     ktownsend@rcfp.org
     REPORTERS COMMITTEE FOR
 3   FREEDOM OF THE PRESS
 4   1156 15th Street NW, Suite 1020
     Washington, D.C. 20005
 5   Telephone: (202) 795-9300
 6   Facsimile: (202) 795-9310

 7 Counsel for Applicants Forbes
 8 Media LLC and Thomas Brewster

 9
10
                          UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12
13 IN RE APPLICATION OF FORBES              Misc. Case No. 21-80017
14 MEDIA LLC AND THOMAS
     BREWSTER TO UNSEAL COURT               Related to CR1690391 MISC EDL
15 RECORDS
16                                          APPLICATION OF FORBES MEDIA
                                            LLC AND THOMAS BREWSTER TO
17                                          UNSEAL COURT RECORDS
18
19
20
21
22
23
24
25
26
27
28


      APPLICATION OF FORBES MEDIA LLC AND THOMAS BREWSTER TO UNSEAL COURT RECORDS
          Case 3:21-mc-80017-TSH Document 1 Filed 01/25/21 Page 2 of 8




 1         1.     Applicants Forbes Media LLC (“Forbes”) and its Associate Editor
 2
     Thomas Brewster (“Brewster”) respectfully move this Court for an order unsealing
 3
 4 certain court records relating to an order under the All Writs Act, 28 U.S.C. § 1652,
 5 that required Sabre, a travel technology firm, to assist the United States government
 6
     in effectuating an arrest warrant (hereinafter, the “AWA Order”). Applicants are
 7
 8 informed and believe that the AWA Order was issued by this Court in 2016 in case
 9 number CR1690391 MISC EDL. See Ex. 1 at 4.
10
           2.     Applicants respectfully request that the Court unseal the AWA Order;
11
12 the government’s application for the AWA Order and any supporting documents,
13 including affidavits; and any other court records relating to the AWA Order,
14
     including, but not limited to, any motions to seal, the docket in case number
15
16 CR1690391 MISC EDL, and all docket entries (collectively, the “AWA Materials”).
17                           INTEREST OF THE APPLICANTS
18
           3.     Applicants, like all members of the public and the press, have a strong
19
20 interest in observing and understanding the consideration and disposition of matters

21 by the federal courts. That interest is heightened when the action of the Court
22
     concerns actions taken by the executive branch.
23
24         4.     The government’s use of the All Writs Act to obtain judicial orders
25 requiring private technology firms in general, and Sabre in particular, to provide
26
     technical assistance to the government is a matter of intense public interest, as well as
27
28                                              1
      APPLICATION OF FORBES MEDIA LLC AND THOMAS BREWSTER TO UNSEAL COURT RECORDS
          Case 3:21-mc-80017-TSH Document 1 Filed 01/25/21 Page 3 of 8




 1 a subject of Applicants’ reporting. See, e.g., Thomas Brewster, The FBI Is Secretly

 2
     Using a $2 Billion Travel Company as a Global Surveillance Tool, Forbes (July 16,
 3
 4 2020), https://perma.cc/R96R-AXL9.
 5         5.     The public and the press have a particularly strong interest in access to
 6
     court records that would shed light on the government’s collection of location
 7
 8 records, which “hold for many Americans the privacies of life.” Carpenter v. United

 9 States, 138 S. Ct. 2206, 2217 (2018) (quoting Riley v. California, 573 U.S. 373, 403
10
     (2014)). The disclosure of such information to the government implicates a range of
11
12 weighty constitutional and policy interests, including reporter-source confidentiality.
13 As a result, the public and press have a keen interest in understanding the
14
     government’s basis for seeking an AWA order directing Sabre to provide it with
15
16 contemporaneous travel information about a targeted individual, as well as the district
17 court’s basis for issuing such an order.
18
                                         JURISDICTION
19
20         6.     “Every court has supervisory power over its own records and files.”
21 Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978). As a result, this Court
22
     has “jurisdiction in the first instance to adjudicate a claim of right” to inspect those
23
24 records. In re Motion for Release of Court Records, 526 F. Supp. 2d 484, 487 (FISA
25 Ct. 2007).
26
27
28


      APPLICATION OF FORBES MEDIA LLC AND THOMAS BREWSTER TO UNSEAL COURT RECORDS
          Case 3:21-mc-80017-TSH Document 1 Filed 01/25/21 Page 4 of 8




 1                           INTRADISTRICT ASSIGNMENT
 2
           7.     The acts or omissions giving rise to this action occurred in the division
 3
 4 of this District where the Sabre Materials were originally sealed. As a result,
 5 pursuant to Local Civil Rule 3-2(c), assignment of this action to that division would

 6
     be proper.
 7
 8                                 BACKGROUND FACTS

 9         8.     Originally adopted in connection with the Judiciary Act of 1789, see
10
     Judiciary Act of 1789, ch. 20, §§ 13–14, 1 Stat. 73, 80–82, the All Writs Act in its
11
12 current form authorizes federal courts to “issue all writs necessary or appropriate in
13 aid of their respective jurisdictions and agreeable to the usages principles of law,” 28
14
     U.S.C. § 1651.
15
16         9.     Although the All Writs Act may be used to issue orders for a range of

17 procedural purposes, All Writs Act orders requiring private technology firms to
18
     provide the United States government with “technical assistance” are of particular
19
20 public interest. United States v. N.Y. Tel. Co., 434 U.S. 159, 171 (1977).
21         10.    In perhaps the highest-profile example, the government in 2016 sought
22
     an order under the Act that would have required Apple to provide a means of
23
24 bypassing security measures on an iPhone that belonged to one of the shooters in the
25 San Bernardino terrorist attack. See In the Matter of the Search of an Apple iPhone
26
     Seized During the Execution of a Search Warrant on a Black Lexus IS300, California
27
28


      APPLICATION OF FORBES MEDIA LLC AND THOMAS BREWSTER TO UNSEAL COURT RECORDS
          Case 3:21-mc-80017-TSH Document 1 Filed 01/25/21 Page 5 of 8




 1 License Plate 35KGD203, No. ED 15-0451M, 2016 WL 618401, at *1 (C.D. Cal.

 2
     Feb. 16, 2016).
 3
 4         11.   Before it was mooted, that litigation sparked a wide-ranging public

 5 debate on the wisdom and legality of such technical assistance orders. See, e.g.,

 6
     Amicus Briefs in Support of Apple, Apple (Mar. 2, 2016), https://perma.cc/PL6K-
 7
 8 S6WZ (collecting court filings and public statements opposing the requested order).

 9 And the national conversation about the appropriate scope of such compelled
10
     assistance orders has continued unabated. Compare, e.g., Alan Z. Rozenshtein,
11
12 Surveillance Intermediaries, 70 Stan L. Rev. 99, 176–177 (2018) (arguing that
13 private firms’ resistance to technical-assistance orders undermines self-government),
14
     with Note, Cooperation or Resistance?: The Role of Tech Companies in Government
15
16 Surveillance, 131 Harv. L. Rev. 1722, 1724 (2018) (arguing that the picture is “more
17 complicated” and that firms play an important role in checking the government).
18
           12.   As Applicants’ have reported, circumventing encryption is not the only
19
20 context in which the All Writs Act has been invoked to compel private companies to
21 assist federal government surveillance efforts. See Brewster, supra. According to
22
     records unsealed in the Southern District of California in February 2020, the
23
24 government has used the Act to require Sabre, a leading travel technology company,
25 to engage in “real-time” monitoring of travelers who are the subject of an active
26
     arrest warrant for the government. See Ex. 1 at 4.
27
28


      APPLICATION OF FORBES MEDIA LLC AND THOMAS BREWSTER TO UNSEAL COURT RECORDS
           Case 3:21-mc-80017-TSH Document 1 Filed 01/25/21 Page 6 of 8




 1          13.    Sabre is one of the three largest players in its market, responsible for
 2
     more than one-third of global air travel bookings. See Brewster, supra. As a result, it
 3
 4 has a staggering volume and diversity of records, including “itineraries, fares,
 5 reservations, connecting flights and ticket costs,” as well as “crew schedules and

 6
     other logistical information.” Id.
 7
 8          14.    Pursuant to the All Writs Act, the government has sought orders

 9 requiring Sabre “to provide representatives of the FBI complete and
10
     contemporaneous ‘real time’ account activity information” on targeted travelers, what
11
12 the government has described as a “hot watch.” Ex. 1 at 2, 4.
13          15.    In support of its application in the Southern District of California, the
14
     government identified several other instances in which it had asked for––and
15
16 obtained––orders under the All Writs Act that imposed similar surveillance
17 obligations on Sabre. See Ex. 1 at 4. One of them, identified in the application as
18
     AWA order CR1690391 MISC EDL, was issued by the Northern District of
19
20 California in 2016. Id. The government’s application adverted that that matter was
21 still under seal at the time. Id. Applicants are informed and believe that the matter is
22
     still under seal.
23
24                                  REQUEST FOR RELIEF
25          16.    Applicants seek an order unsealing the AWA Materials.
26
            17.    Applicants seek any further relief that the Court deems just and proper.
27
28


      APPLICATION OF FORBES MEDIA LLC AND THOMAS BREWSTER TO UNSEAL COURT RECORDS
        Case 3:21-mc-80017-TSH Document 1 Filed 01/25/21 Page 7 of 8




 1 Dated: January 25, 2021                     /s/ Katie Townsend
 2                                             Katie Townsend
                                               REPORTERS COMMITTEE
 3                                               FOR FREEDOM OF THE PRESS
 4                                             1156 15th St. NW, Ste. 1250
                                               Washington, D.C. 20005
 5                                             Telephone: (202) 795-9303
 6                                             Email: ktownsend@rcfp.org

 7                                             Counsel for Applicants Forbes
 8                                             Media LLC and Thomas Brewster

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     APPLICATION OF FORBES MEDIA LLC AND THOMAS BREWSTER TO UNSEAL COURT RECORDS
         Case 3:21-mc-80017-TSH Document 1 Filed 01/25/21 Page 8 of 8




 1                              CERTIFICATE OF SERVICE
 2
          I hereby certify that on January 25, 2021, the foregoing document was served
 3
 4 at my direction by Certified Mail on the United States Attorney for the Northern
 5 District of California at:

 6
          United States Attorney’s Office
 7        450 Golden Gate Avenue
 8        San Francisco, CA 94102

 9 Dated: January 25, 2021                         /s/ Katie Townsend
10                                                 Katie Townsend
                                                   REPORTERS COMMITTEE
11                                                   FOR FREEDOM OF THE PRESS
12                                                 1156 15th St. NW, Ste. 1020
                                                   Washington, D.C. 20005
13                                                 Telephone: (202) 795-9303
14                                                 Email: ktownsend@rcfp.org
15                                                 Counsel for Applicants Forbes
16                                                 Media LLC and Thomas Brewster
17
18
19
20
21
22
23
24
25
26
27
28


     APPLICATION OF FORBES MEDIA LLC AND THOMAS BREWSTER TO UNSEAL COURT RECORDS
